Citation Nr: 0906150	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and October 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2007, a statement of the case was issued in July 
2007, and a substantive appeal was received in July 2007.   

The veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation consistent with his education and 
employment history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2008).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated March 2006 and July 2006.                                                                       

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case, the RO provided the veteran with a May 2008 
correspondence that fully complied with Vazquez.   

The March 2006 and July 2006 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in February 2006, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  
 
The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Pursuant to 
Diagnostic Code 9411:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

At the veteran's December 2008 hearing, he testified that he 
gets along well with his wife and three sons.  He stated that 
his wife stopped working in order to stay home and take care 
of him.  He is afraid to go out anyplace; but he feels more 
secure with her.  He stated that he quit working in 2005; but 
that when he was working, he didn't get along with his 
supervisors or co-workers.  He also testified that his 
service connected skin rash itched all the time, and would 
break out with boils and sores.  He stated that the clothing 
he wore at his job (the Shipyard) irritated the rash.  He 
testified that he was a high school graduate with two years 
of college.  

The veteran underwent a VA examination in February 2006.  The 
veteran reported that he had been in mental health treatment 
for two years.  Subsequent to receiving a 30 percent rating 
for PTSD, the veteran had a stroke and can no longer work.  
He reported that he lives with his wife of 35 years.  They 
have three grown sons.  The veteran reported that he stays 
close to home and that he doesn't like to visit people.  He 
typically spends the day watching television.  He does yard 
work occasionally, and tries to go fishing three times per 
week.  On Sundays, he goes to church with his wife.  He 
reported a long history of sleep disturbances (that has 
changed little since his stroke).  He only sleeps in short 
blocks of time, which he considers a good thing because if he 
sleeps for more than three hours, he has "weird dreams about 
Vietnam", including combat-related nightmares.  He reported 
that intrusive memories of Vietnam occur every day.  He 
reported that for the past 10 years, he has had trance-like 
dissociative episodes.  Since his stroke, the frequency and 
emotional intensity of the episodes have increased.  He also 
reported manifestations of hyperarousal; and that he is 
hypervigilant for danger.  He stated that the only time he 
feels safe is when he is home.  He has a history of problems 
with irritability and anger.  However, he stated that since 
his stroke, he has felt more calm.  He avoids stimuli 
associated with Vietnam, and has never talked about it with 
his wife or sons.  

Upon examination, the veteran was dressed neatly and 
casually.  He gave a firm handshake and made good eye 
contact.  He had a serious and friendly demeanor with low 
energy.  He was cooperative throughout the interview; and he 
expressed himself clearly.  He rambled circumstantially and 
displayed some mild problems with short term memory.  He 
responded well to the interview structure and spoke in an 
easy-going manner.  He was oriented to person, place, time, 
and situation.  He had a calm affect.  His energy level was 
low; but his thoughts were well organized.  When he rambled, 
he responded well to redirection.  At the end of the 
interview, he remembered the examiner's name; but only one 
out of three words given to him at the beginning of the 
interview.  He did not express bizarre thinking.  He denied 
any history of suicidal thoughts.  He admitted that years 
ago, he would get so angry that he would have homicidal 
fantasies; but he never had any outbursts.  On the basis of 
the examination, the examiner deemed the veteran capable of 
managing benefits.  The examiner stated that the veteran 
experiences an array of symptoms consistent with moderate to 
serious PTSD; and that "the cumulative impact of his 
emotional and physical impairments results in serious 
limitations."  The emotional impairments negatively affect 
personal relationships.  The examiner deemed his nightmares 
and other sleep disturbances to be serious symptoms.  The 
veteran also experiences numbing of general responsiveness to 
a serious degree.  He is detached from others (with the 
exception of his wife and sons).  He seldom experiences 
pleasure; he prefers social isolation; and he has a 
restricted range of emotional expression.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
51.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2008).

The Board notes that outpatient treatment records dated 
January 2006, August 2006, November 2006, and April 2007 
reflect substantially similar symptoms; and the examiners 
have assessed GAF scores of 51, 57, 54, and 54 respectively.  
The Board also notes that the veteran underwent a January 
2007 VA examination regarding an unrelated claim for service 
connection for a cerebrovascular accident (CVA or stroke).  
The examination report notes that the veteran has PTSD with 
moderate symptoms.  His GAF score was listed as 48.

In order to warrant a rating in excess of 50 percent for 
PTSD, the veteran's disability must be manifested by 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships. 

The Board notes that most of the above-referenced areas are 
not impaired.  The veteran admitted at his examination and at 
his Board haring, that the relationships with the members of 
his family are good.  He did not demonstrate significant 
impairments of judgment or thinking.  His mood was described 
as "calm" and of "low energy"; but there was no 
significant impairment noted.  Moreover, he denied suicidal 
ideation.  He did not demonstrate illogical speech.  He did 
not demonstrate spatial disorientation, impaired impulse 
control; or neglect of personal hygiene.  Moreover, the 
preponderance of the GAF scores indicates moderate symptoms.  

The Board acknowledges that some of the veteran's symptoms 
were described as serious.  However, the Board does not find 
that the veteran's disability impairs most of the above-
referenced areas are not impaired  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU
In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The veteran is service connected for PTSD evaluated as 50 
percent disabling; a skin rash to include acne and chloracne 
(evaluated as 30 percent disabling); a neck scar associated 
with a skin rash (evaluated as 0 percent disabling); a right 
upper chest scar associated with a skin rash (evaluated as 0 
percent disabling); a left upper back scar associated with a 
skin rash (evaluated as 0 percent disabling); and a right 
calf scar associated with a skin rash (evaluated as 0 percent 
disabling).  His combined rating therefore meets the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. 
§ 4.16(a).

It is clear from the record that the veteran is unable to 
work.  The determinative question is whether the service-
connected disabilities preclude employment.  The 
preponderance of the evidence is against such a finding.  The 
veteran's most significant service-connected disability is 
his PTSD, and the medical evidence pertinent to that 
disability has been summarized above.  The PTSD does result 
in some short term memory problems, and it appears that the 
veteran's speech was reported as rambling.  However, the 
February 2006 VA examiner who conducted the comprehensive 
examination did not report any opinion that the PTSD 
precluded employment.  It is clear from this report and other 
medical records that the veteran was in fact working, despite 
his PTSD and other service-connected disabilities, until he 
suffered a stroke in 2005.  The February 2006 examiner 
expressly reported that the veteran was not working due to 
the stroke.  The PTSD impairment has been medically described 
as moderate to serious in degree.  The currently assigned 50 
percent rating recognizes this degree of impairment.  The 
other service-connected disabilities also recognize some 
impairment, but under no reasonable interpretation of the 
evidence can the Board conclude that the total disability 
picture attributable to the service-connected disabilities 
precludes gainful employment consistent with the veteran's 
employment history and education.  

The Board recognizes the veteran's many years of honorable 
service.  The Board also that the veteran is unemployable.  
However, the legal requirement for a total rating based on 
individual unemployability is that the service-connected 
disabilities preclude gainful employment.  Under the facts of 
this case, the Board is unable to reach that conclusion. 




ORDER

Entitlement to a rating in excess of 50 percent for service 
connected PTSD is not warranted.  Entitlement to a total 
rating based on individual unemployability is not warranted.  
The appeal is denied as to both issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


